RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0043p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 ARIEL LUNA-ROMERO,                                          ┐
                                             Petitioner,     │
                                                             │
                                                              >        No. 19-3151
        v.                                                   │
                                                             │
                                                             │
 WILLIAM P. BARR, Attorney General,                          │
                                           Respondent.       │
                                                             ┘

                On Petition for Review from the Board of Immigration Appeals;
                                     No. A 205 486 033.

                             Decided and Filed: February 11, 2020

              Before: BATCHELDER, LARSEN, and MURPHY, Circuit Judges.
                               _________________

                                            COUNSEL

ON BRIEF: Scott E. Bratton, MARGARET WONG & ASSOCIATES LLC, Cleveland, Ohio,
for Petitioner. Annette M. Wietecha, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.

                                      _________________

                                             OPINION
                                      _________________

       MURPHY, Circuit Judge. Ariel Luna-Romero, a citizen of Argentina, entered the United
States illegally. When the government sought to remove him, he applied for asylum, 8 U.S.C.
§ 1158(b), withholding of removal, id. § 1231(b)(3)(A), and protection under the Convention
Against Torture (“CAT”), 8 C.F.R. § 1208.16(c). The Board of Immigration Appeals dismissed
his appeal from the denial of these applications. We deny his petition for review.
 No. 19-3151                                 Luna v. Barr                                   Page 2


       Luna asserts three well-known claims.          Immigrants may seek asylum if they are
“refugees”: those who cannot return to their home country “because of persecution or a well-
founded fear of persecution on account of race, religion, nationality, membership in a particular
social group, or political opinion.” 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A). Immigrants may
also seek the withholding of their removal to a country if their “life or freedom would be
threatened in that country because of [their] race, religion, nationality, membership in a
particular social group, or political opinion.” Id. § 1231(b)(3)(A). And they may seek relief
under the Convention Against Torture if they will be “tortured” in the country to which they will
be removed. 8 C.F.R. § 1208.16(c)(2).

       Luna alleges that he would suffer harm in Argentina because of his race (he is
indigenous) and his political opinion (he has advocated for indigenous rights). To support this
claim at his immigration hearing, he testified about past abuses in Argentina. He noted, among
other things, that during the 1990s he became the spokesperson for an indigenous group and
organized about ten protests on its behalf. The police harassed him during these protests, beating
him up “half of the time” and detaining him “three or five times.” On one occasion, an officer
struck him with a police baton, resulting in eight stitches in his eyebrow. And, apart from the
protests, Luna testified that the police had detained him some “57 times” over the years.

       An immigration judge denied Luna’s application on the ground that he had not testified
credibly, concluding that he had provided inconsistent and evasive answers. While conceding
that the immigration judge “may have over-emphasized” some of the “apparent discrepancies” in
Luna’s testimony, the Board of Immigration Appeals upheld the adverse credibility finding as
not clearly erroneous. The Board added that Luna’s other evidence could not “independently
establish” any of his three claims for relief.

       In his petition for review, Luna asks us to grant him relief despite this adverse credibility
finding. His request faces a high bar. “An adverse credibility finding is usually fatal to an
applicant’s ability to prove entitlement to asylum, withholding of removal, or protection under
the Convention Against Torture.” Rubio-Mauricio v. Barr, 782 F. App’x 444, 446 (6th Cir.
2019). That is so for a combination of reasons.
 No. 19-3151                               Luna v. Barr                                    Page 3


       Start with the burden of proof: For asylum, “[t]he burden of proof is on the applicant to
establish that the applicant is a refugee,” 8 U.S.C. § 1158(b)(1)(B)(i), which requires at least a
“well-founded fear of persecution,” id. § 1101(a)(42)(A); INS v. Cardoza-Fonseca, 480 U.S.
421, 431 (1987). Applicants seeking withholding of removal or CAT relief likewise bear the
burden of proof. 8 U.S.C. §§ 1229a(c)(4)(A), 1231(b)(3)(C); 8 C.F.R. § 1208.16(c)(2). But they
must make an even more demanding showing of persecution or torture. See Cardoza-Fonseca,
480 U.S. at 423; 8 C.F.R. § 1208.16(b)(1)–(2), (c)(2).

       Next consider the evidence that applicants use to meet this burden: In many cases, their
testimony is their primary or even sole evidence. Perlaska v. Holder, 361 F. App’x 655, 661 n.6
(6th Cir. 2010). When an immigration judge finds an applicant’s testimony not credible under
those circumstances, the claim will fail because the applicant has no evidence (or insufficient
evidence) apart from the discredited testimony. See, e.g., Rubio-Mauricio, 782 F. App’x at 446;
Masiko v. Holder, 562 F. App’x 469, 473 (6th Cir. 2014); Ngam v. Holder, 557 F. App’x 511,
513–15 (6th Cir. 2014); Yan Chen v. Holder, 423 F. App’x 557, 562 (6th Cir. 2011); El-Moussa
v. Holder, 569 F.3d 250, 256–57 (6th Cir. 2009). The law contemplates this result. The asylum
statute says that an applicant’s testimony alone can meet the applicant’s burden, “but only if the
applicant satisfies the trier of fact that the applicant’s testimony is credible, is persuasive, and
refers to specific facts sufficient to demonstrate that the applicant is a refugee.” 8 U.S.C.
§ 1158(b)(1)(B)(ii).     The withholding-of-removal statute incorporates that standard.          Id.
§ 1231(b)(3)(C).       And CAT regulations likewise note: “The testimony of the applicant,
if credible, may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R.
§ 1208.16(c)(2) (emphasis added).

       Lastly consider our standard of review: Courts must treat “findings of fact,” including
credibility findings, as “conclusive unless any reasonable adjudicator would be compelled to
conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Rubio-Mauricio, 782 F. App’x at 446.
Since 2005, moreover, the asylum statute has given immigration judges wide latitude to find
testimony not credible. Contrary to pre-2005 standards, an immigration judge may now base an
adverse credibility finding on an inconsistency, inaccuracy, or falsehood “without regard to
whether [the] inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s
 No. 19-3151                               Luna v. Barr                                    Page 4


claim[.]”   8 U.S.C. § 1158(b)(1)(B)(iii); El-Moussa, 569 F.3d at 256.        So “even ancillary
inconsistencies” may “support adverse credibility determinations.” Sylusar v. Holder, 740 F.3d
1068, 1073 (6th Cir. 2014). These standards also apply to requests for withholding of removal or
for relief under the CAT. 8 U.S.C. §§ 1229a(c)(4)(C), 1231(b)(3)(C); El-Moussa, 569 F.3d at
256.

       This case offers a textbook example why adverse credibility findings are “usually fatal.”
Rubio-Mauricio, 782 F. App’x at 446. Only Luna testified at his hearing. He presented little
other evidence, most significantly two letters from friends in Argentina and reports about the
treatment of indigenous people there. On appeal, Luna nowhere suggests that, without his own
testimony, this other evidence would suffice to establish the elements for any of his three claims.
So Luna’s request for judicial relief hinges on our overturning the adverse credibility finding.
Yet the standard of review prevents us from doing so. While not all of the inconsistencies found
by the immigration judge are “beyond debate,” El-Moussa, 569 F.3d at 255, the record does not
“compel[]” the conclusion that Luna was credible, 8 U.S.C. § 1252(b)(4)(B).

       We see at least three valid evidentiary grounds for the Board’s decision to uphold the
credibility finding. First, the Board could reasonably find inadequate Luna’s explanation for
failing to initially disclose his criminal history. Luna’s original application said that he had
never been “arrested, charged, convicted, or sentenced for any crimes in the United States[.]” He
later corrected his application to reflect several arrests and traffic citations. Even then, his
amended list of crimes did not include a Tennessee arrest for violating a protective order
obtained by his fiancée. And when asked why he had not listed his arrests in his initial
application, Luna responded that “all I did, I paid for under the law. I’m in good standing with
the law. I paid for the things that I did.” Yet at the time of Luna’s hearing he had an outstanding
New York arrest warrant. The Board could find that Luna’s explanation—that he did not report
the arrests because he deemed himself in “good standing with the law”—showed that he might
shade the truth on other matters too. “Falsus in uno, falsus in omnibus—false in one, false in
all.” Masiko, 562 F. App’x at 473.

       Second, the Board could reasonably find many of Luna’s answers “vague and evasive.”
To list a few examples: When asked why he feared that he would be imprisoned if he returned to
 No. 19-3151                               Luna v. Barr                                    Page 5


Argentina, Luna responded: “Because now I’m 46 . . . years old. And I understand that to live—
it’s very important to be—to have equal rights. It’s something very important. And if I were to
return, nobody is going to take away from me that, indeed, we’re equal. We’re all equal.”
Similarly, Luna admitted that several members of his family lived in the United States and knew
about his problems in Argentina. When asked why they had not written letters for him, Luna
answered only that he was “not on speaking terms” with one of them. He did not explain why
the others could not write letters. Likewise, when referring to an incident in which Luna had
fought an Argentine police officer, Luna’s counsel asked him: “What were you charged with?”
Luna responded: “Because I locked the doors using my keys. I said, ‘Let’s talk.’” Luna’s many
non-answers support the Board’s decision that he intentionally gave vague and evasive
testimony.

       Third, the Board could reasonably find that Luna “was not accurate and forthcoming”
about his whereabouts over the years. His application stated that he lived in Texas from 2000 to
2004. Yet he admitted at his hearing that he had lived in New York for a month in 2001. His
application stated that he had never “applied for or received any lawful status in any country
other than” Argentina. Yet he admitted at his hearing that he had received temporary residency
in Chile in 2010. His application required him to list the countries in which he had resided or
traveled after leaving Argentina. As corrected, his application reported that he had lived in Chile
from 2009 to 2011. Yet he said at his hearing that he was in Chile for “[j]ust a few months” in
2010. Luna also testified that he had lived in Mexico from 2011 to 2012 because it had taken
him “almost a year to get” to the United States. But his application nowhere mentions a year-
long stay in Mexico.

       Luna’s contrary arguments do not change things. He begins by discussing some other
inconsistencies found by the immigration judge that we agree were questionable. The judge, for
example, noted a typographical error about Luna’s birthdate. The Board, however, disavowed
reliance “on inconsistencies that are not supported by the record.” And the Board identified
plenty of irregularities that undoubtedly are supported by the record. “[G]iven the other bases
underpinning the adverse credibility finding,” we need not decide whether some of the more
 No. 19-3151                              Luna v. Barr                                    Page 6


questionable conclusions, “standing alone, would be sufficient to sustain” that finding.
Thayaparan v. Sessions, 688 F. App’x 359, 365 (6th Cir. 2017).

       Luna also challenges the characterization of his testimony as evasive. He claims that he
was “providing context” in some of his longer windups, and that the immigration judge failed to
recognize “the complexity” involved. Such an explanation might be “plausible,” but a plausible
explanation is not “enough on appeal to overcome an adverse credibility determination.”
Nolasco-Gonzalez v. Barr, 769 F. App’x 318, 320–21 (6th Cir. 2019).

       Luna next argues that the Board wrongly faulted him for correcting his application to
account for his criminal history. The Board did no such thing. It explained that the corrections
themselves did not “support[ ] a negative inference.” Instead, the Board faulted him for his
inadequate explanations for the initial omissions. That “lack of persuasive explanation” is
relevant. Lizhi Shi v. Sessions, 751 F. App’x 684, 690 (6th Cir. 2018). The Board could
conclude that Luna’s own view that he had “paid for all of the things that [he] did” is not a good
reason to give false responses on an asylum application.

       As for his inconsistent testimony about his whereabouts over the years, Luna says the
discrepancies were minor and unrelated to his persecution in Argentina. Since 2005, however,
courts may no longer require that inconsistencies “bear on the heart of [an applicant’s] claim” to
support an adverse credibility finding. El-Moussa, 569 F.3d at 256.

       Lastly, Luna argues that the Board ignored the other evidence that corroborated his story.
Not so. The Board, for example, did acknowledge the evidence about Argentina’s treatment of
indigenous people generally, but considered it insufficient to establish persecution against Luna
specifically. Luna also cites two letters from friends who described Luna’s experiences in
Argentina. These letters do complement his testimony to some extent. They do not, however,
compel the conclusion that Luna was credible, particularly in light of the lack of testimony from
sources such as family members here in the United States.

       “Some of these inconsistencies, in isolation, may seem like small potatoes. What counts,
however, is that their cumulative effect is great.” Pan v. Gonzales, 489 F.3d 80, 86 (1st Cir.
2007). The Board reasonably upheld the adverse credibility determination. That decision,
 No. 19-3151                              Luna v. Barr                                  Page 7


combined with a lack of independent evidence, bars Luna from obtaining the three types of relief
that he seeks.

       We deny the petition for review.